Case 2:19-cv-14385-KMM Document 22 Entered on FLSD Docket 09/21/2020 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    FORT PIERCE DIVISION

  ERNEST GRAY,

            Plaintiff,                                          Case No: 2:19-cv-14385-KMM

  v.

  CITIBANK, N.A.,

        Defendant.
  ________________________________________/

                     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

            The Plaintiff, Ernest Gray, and the Defendant, Citibank, N.A., by and through undersigned

  counsel and pursuant to Rule 41 (a)(1)(A)(ii) of the Federal Rules of Civil Procedure, give notice,

  agree and stipulate that all claims asserted in this action are hereby dismissed with prejudice, with

  each party to bear its own attorneys’ fees and costs.

  Dated: September 18, 2020.


       /s/ Joshua A. Mize                                 /s/ Alisa M. Taormina
       Joshua A. Mize, Esq.                               Alisa M. Taormina, Esq.
       Florida Bar No. 86163                              Florida Bar No. 70848
       MIZE LAW, PLLC                                     STROOCK & STROOCK & LAVAN LLP
       110 Front Street, Suite 300                        200 South Biscayne Boulevard Suite 3100
       Jupiter, FL 33477                                  Miami, FL 33131
       Phone: (407) 913-6800                              305-789-9321
       Fax: (407) 604-7410                                Fax: 305-789-9302
       Email: jmize@mize.law                              Email:Ataormina@stroock.com

       Attorney for the Plaintiff,                        Attorney for Defendant Citibank, N.A.
       Ernest Gray
